By the Court,

Cole, J.
As this case does not purport to contain all the evidence given on the trial, it is impossible for us to say that the finding of the court upon- the facts was incorrect. The court says, in the finding, thafithe cause was submitted upon the written stipulation and the facts therein stated, as well as upon the verbal admissions by the parties, of facts before the court, and other evidence. Now the written stipulation is given, but we are not informed what facts were admitted before the court by- the parties. Under such circumstances, it is manifestly impossible for us to say that the judge erred in his finding of facts. On the contrary we must pre*87sume, from the state of the record, that the finding was fully sustained by the evidence.
This action was brought to recover back money which had been paid the district by the town of Ripon on a delinquent school tax. It appears that the school district had levied and assessed a tax upon certain lands and property which, it was claimed, had never been legally annexed to the district. The taxes were not paid on these lands, and were returned to the town as delinquent. On settlement with the county, the town was credited with the amount of this delinquent tax, and then paid that amount to the district. At this time the tax was supposed to be valid and binding by the county and town officers. Afterwards the county board of supervisors ordered that the amount of this delinquent tax be charged back to th e town of Ripon, on the ground that the tax was illegal and could not be collected by sale of the real estate against which it was charged.
It is now claimed that this action of the county board in declaring the tax void was entirely unauthorized. It is obvious the board could not make a legal tax void by declaring it so. But the difficulty is that the tax is not shown to be valid. On the contrary, from what evidence we ha,ve before us, we should be compelled to hold the tax illegal. It was manifestly incumbent on the school district to show that it was valid. This it failed to do. The school district was a joint one, composed of territory partly in the town of Brooklyn and partly in the town and city of Ripon. The town superintendent of the town of Ripon, in August previous to the levying of this fax, attempted to annex to the district other territory, namely, the very lands upon which these delinquent taxes were assessed. This was done without the concurrent action of the town superintendents of the town of Brooklyn arid the city of Ripon. No legal annexation of territory could be made to the district without such joint action. The statute is most explicit upon that point. Sec. 65, chap. 80, Laws of 1854. But it is said *88that it did appear that tbe town superintendents of the town of Brooklyn and of the city of Ripon indorsed on the order making the annexation their concurrence in such alteration. But when did they make this indorsement ? Before the school tax was levied and assessed ? This does not appear from the testimony. And as the district was defending the suit upon the ground that the tax was legal, it should have shown that the other superintendents approved the alteration before the tax was imposed. We do not wish to be understood as intimating an opinion that a joint school district could be formed or changed in this manner without the superintendents meeting and acting together. Our opinion is the other way. But even conceding that it could, yet it is not shown that the other superintendents had approved of the alteration when the tax was laid.
It is said that all the officers who had anything to do with the voting, collecting and paying over the money sued for, acted in good faith and upon the supposition that the tax was legal, and therefore the money was paid under a mistake of law and cannot be recovered back. We do not think this position is borne out by the evidence. There is nothing to show that the officers knew that the alteration was made by only one superintendent. They undoubtedly supposed that such action had been taken as to make the annexation valid; that is, that the superintendents had met and acted according to law. In this they were truly mistaken. But we do not think the doctrine of the cases to which we were referred upon this point applies.
The judgment of the circuit court is affirmed.